     Case 2:16-cv-02941-RFB-NJK Document 167 Filed 04/08/20 Page 1 of 2



 1   THIERMAN BUCK, LLP
     Mark R. Thierman, Esq., Bar No. 8285
 2   Joshua D. Buck, Esq., Bar No. 12187
     Leah L. Jones, Esq., Bar No. .13161
 3
     7287 Lakeside Drive
 4   Reno, Nevada 89511
     Tel. (775) 284-1500
 5   Fax (775) 703-5027
     josh@thiermanbuck.com
 6   mark@thiermanbuck.com
     leah@thiermanbuck.com
 7

 8   Attorneys for Plaintiffs Yousif and Walker

 9   DLA PIPER LLP
     Mary C. Dollarhide, admitted pro hac vice
10   4365 Executive Drive, Suite 1100
     San Diego, CA 82121
11   Tel, (858) 677-1429
     Fax (858) 638-5119
12   Mary.dollarhide@us.dlapiper.com

13   OGLETREE, DEAKINS, NASH, SMOAK, &
     STEWART, PC.
14   Molly M. Rezac, Nev. Bar No. 7435
     50 West Liberty Street, Suite 920
15   Reno, Nevada 89501
     Tel. (775) 440-2372
16   Fax (775) 440-2376
     molly.rezac@ogletreedeakins.com
17
     Attorneys for Defendant The Venetian Casino Resort, LLC
18

19                               UNITED STATES DISTRICT COURT
20                                      DISTRICT OF NEVADA
21   MUSTAFA YOUSIF and SHARONE WALKER )                  CASE NO. 2:16-cv-02941-RFB-NJK
     on behalf of themselves and all others similarly )
22   situated,                                        )   STIPULATION AND [PROPOSED]
                                                      )   ORDER FOR EXTENSION OF TIME
23                              Plaintiffs,               FOR PLAINTIFFS TO FILE REPLY
                                                      )
                                                      )   IN SUPPORT OF PLAINTIFFS’
24           v.                                           MOTION FOR PROTECTIVE
                                                      )   ORDER
25   THE VENETIAN CASINO RESORT, LLC;                 )
     LAS VEGAS SANDS, CORP and DOES 1                 )              (First Request)
26   through 50, inclusive,                           )
                                                      )
27                              Defendants.           )
                                                      )
28

                                              1
      STIPULATION AND [PROPOSED] ORDER FOR EOT OF PLAINTIFFS’ REPLY I/S/O PROTECTIVE ORDER
     Case 2:16-cv-02941-RFB-NJK Document 167 Filed 04/08/20 Page 2 of 2



 1            Pursuant to Local Rules (“LR”) IA 6-1 Plaintiffs MUSTAFA YOUSIF and SHARONE

 2   WALKER (“Plaintiffs”), by and through their counsel of record THIERMAN BUCK, LLP, and

 3   Defendant THE VENETIAN CASINO RESORT, LLC (“Defendant”), by and through its counsel

 4   of record DLA PIPER, LLC, and OGLETREE, DEAKINS, NASH, SMOAK, & STEWART, P.C.,

 5   hereby request and stipulate for a seven-calendar day extension of time, up to an including Friday,
     April 17, 2020, to submit Plaintiffs’ Reply in support of Plaintiffs’ Motion for Protective Order.
 6
     This is Plaintiffs’ first request for an extension of time for Plaintiffs’ to file their Reply.
 7
              Plaintiffs request this extension of time due to issues related to the novel coronavirus
 8
     (COVID-19). This Stipulation is made in good faith and not for the purposes of undue burden or
 9
     delay.
10
     IT IS SO STIPULATED:
11

12    Dated this 7 day of April, 2020.                     Dated this 7 day of April 2020.
      THIERMAN BUCK, LLP                                   DLA PIPER LLP
13
      /s/ leah L. Jones                                    /s/ Mary C. Dollarhide
14    Mark R. Thierman, Esq., Bar No. 8285                 Mary C. Dollarhide, admitted pro hac vice
      Joshua D. Buck, Esq., Bar No. 12187                  4365 Executive Drive, Suite 1100
15                                                         San Diego, CA 82121
      Leah L. Jones, Esq., Bar No. .13161
16    7287 Lakeside Drive
      Reno, Nevada 89511                                   OGLETREE, DEAKINS, NASH, SMOAK, &
17                                                         STEWART, P.C.
      Attorneys for Plaintiffs
18                                                         /s/Molly M. Rezac
                                                           Molly M. Rezac, Nev. Bar No. 7435
19                                                         50 West Liberty Street, Suite 920
                                                           Reno, Nevada 89501
20
                                                           Attorneys for Defendant
21

22

23
                                                  IT IS SO ORDERED:
24
                                                 ________________________________
25            DATED:                                , 2020 F. BOULWARE, II
                                                 RICHARD
26                                               UNITED   STATES DISTRICT JUDGE
                                                    ______________________________________
                                                   UNITED STATES DISTRICT COURT JUDGE
27                                               DATED this 8th day of April, 2020.

28

                                                  2
               JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING SCHEDULING
